J-S28042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: T.I.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: T.M. AND S.M.,               :
 PARENTS                                 :        No. 668 MDA 2022

                Appeal from the Order Entered April 1, 2022
              In the Court of Common Pleas of Adams County
            Juvenile Division at No(s): CP-01-DP-0000012-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                  FILED: DECEMBER 2, 2022

     Appellants, T.M. (“Father”) and S.M. (“Mother”) (collectively “Parents”),

appeal from the order entered in the Adams County Court of Common Pleas,

which entered a finding of abuse against Parents concerning their minor child,

T.I.M., born in February 2007 (“Child”). We affirm.

     The relevant facts and procedural history of this case are as follows. On

March 3, 2021, the Adams County Children and Youth Agency (“Agency”)

received a referral regarding Child.   After the court compelled Parents to

cooperate, the Agency conducted an inspection of the house on March 4, 2021.

Following the inspection, Child was admitted to the hospital for concerns of

his wellbeing. The Agency was granted emergency protective custody of child

on March 4, 2021.

     On March 16, 2021, the Agency filed a petition for dependency and
J-S28042-22


sought a concurrent finding that Child was a victim of child abuse. The court

held hearings on the petition on May 20, 2021, June 21, 2021, July 22, 2021,

August 5, 2021, and August 10, 2021. The court adjudicated Child dependent

on August 10, 2021.1

       The court summarized the basis for the finding of dependency as

follows:

           The Child was born [in February 2007]. He was initially
           placed in the custody of [Parents] when he was six months
           old and has remained in their sole custody since that time.
           Ultimately, the parental rights of his natural parents were
           terminated, and the Child was adopted by [Parents] on
           September 15, 2011. In addition to the Child, the [Parents’]
           home includes their two natural male children, J.M. age 14,
           and E.M. age 12; and a natural female child, E.I.M. age 10.

           The record is undeveloped concerning the Child’s history
           with his natural parents; however, there is some indication
           that the Child suffered from nutritional and physical neglect.
           By all accounts, the Child has significant mental health
           concerns having been diagnosed throughout his life with,
           inter alia, oppositional defiance disorder, disruptive mood
           disorder,    reactive     attachment      disorder,   attention
           deficit/hyperactivity    disorder,    anxiety,   and    bipolar
           disorder.[1] During his life, the Child has been evaluated and
           treated by a variety of professionals including his family
           physicians, a psychiatrist, a psychologist, and numerous
           therapists.    Although his treating psychiatrist, among
           others, recommended the Child for therapeutic residential
           treatment, the same was rejected by his insurance carrier
           and not further pursued by [Parents]. The outstanding
           question, which has not been credibly answered is unlikely
           to ever be known, is whether the Child’s significant issues
           were precipitated by the six-month contact with his natural
____________________________________________


1 With the agreement of the parties, the court separated the dependency
proceedings from the finding of abuse.      Parents initially appealed the
adjudication of dependency; however, they later withdrew that appeal.

                                           -2-
J-S28042-22


       parents or, alternatively, by the Child’s interaction with
       [Parents] while living in their home for approximately 13
       years.

          [1]The bipolar diagnosis has recently been determined
          to be medically inaccurate.

                               *    *    *

       On March 3, 2021, the Agency received the referral
       underlying the current litigation. The allegations included
       claims that the Child was underweight, was eating his own
       feces, and was being physically abused. An after-hours
       caseworker for the Agency responded to the home that
       same date. The caseworker was able to speak briefly with
       [Mother] but was refused access to either the Child or the
       home. Due to the exigency of the allegations, the Agency
       sought, and was granted, court permission to compel access
       to the Child.     On March 4, 2021, Agency workers,
       accompanied by the Pennsylvania State Police, returned to
       [Parents’] home. After initial reluctance and some delay,
       [Mother] permitted law enforcement and Agency workers
       peaceful access to the Child and the home.

       Upon entry to the home, Agency staff observed significant
       clutter and at least ten cats and dogs in the residence.[2]
       The bedrooms for all family members except the Child were
       on the heated upper level of the home; by contrast, the
       Child’s bedroom was located in an unheated basement.
       Photographs of the other children’s rooms depicted
       decorated living areas with age-appropriate toys and
       accompaniments.       The Child’s room, however, lacked
       decoration and was more consistent with a storage room.
       His room had two doorways, one that led to the remainder
       of the unfinished basement area and the second that led to
       a hallway and stairway, which is the sole access to the
       upper-level living area of the house.       There was no
       bathroom or other known facilities in the basement as the
       sole bathroom in the residence was located on the upper-
       level heated portion of the house. On the inside of the
       doorway accessing the Child’s bedroom was a hook and
       eyebolt latch located near the top of the door.[3] [Parents]
       incredibly claimed the purpose of the hook and latch was to
       permit airflow into the Child’s room while keeping the cats

                                   -3-
J-S28042-22


       out of the room. [Parents’] explanation, however, accounts
       for neither the height location of the lock nor the need for
       the restriction on the Child’s bedroom door as compared to
       restricting the animals’ freedom at other locations in the
       house.

          [2]Child has been medically diagnosed to be allergic
          to cats.

          [3]From the photographs, it is conceivable that with
          some effort, the Child had the physical ability to
          unlatch the hook although it was located at a height
          higher than his short stature. Whether the Child was
          psychologically or emotionally capable of the same is
          unknown as evidence was presented at the hearing
          that corroborates the Agency’s concern as to the
          [Parents’] psychological manipulation of the Child. As
          discussed above, [Parents’] explanation concerning
          the location of the latch was rejected by this [c]ourt
          as not credible.

          The record also supports the existence of a similar
          lock at an elevated height on a door at the top of the
          stairway. The record neither credibly explains the
          reason for the lock on this second door being located
          at a height level that is difficult to access nor the need
          for the duplicative restrictions hampering access to
          the living portion of the home from the Child’s
          bedroom.

       Upon entering the home and interacting with the Child, the
       caseworker observed the Child to be approximately 4 feet,
       6 inches tall and to weigh 78 pounds. The Child was wearing
       a diaper and appeared dirty. While speaking to the Child in
       the home, the Child provided inconsistent answers as to his
       eating habits and personal hygiene practices. Despite
       wearing a jacket, the caseworker noted that the Child’s
       basement bedroom was too cold for the caseworker to
       remain there for any amount of time.

       The Child’s appearance prompted paramedics who had
       responded to the scene to seek a medical wellness
       assessment of the Child. [Parents] agreed, and the Child
       was taken to the Gettysburg Hospital Emergency Room.

                                    -4-
J-S28042-22


       While at the emergency room, the Child confirmed to his
       treating physician that he lived in a home with a lot of
       animals. He also confirmed he lived in the basement while
       other family members resided in the upper level of the
       home. He indicated he was not free to leave his room when
       he wanted because the door “was locked.” The Child
       indicated he wears diapers because he is unable to “make it
       to the bathroom in time” because the doors are locked and
       he is unable to use the bathroom. He added that he is not
       permitted to use the bathroom alone because someone
       must be with him to make sure he does not make a mess
       on the walls. The Child further indicated that someone
       always supervises him while showering, and sometimes he
       has “mom time,” which he described as taking a bath with
       [Mother]. Interestingly, the Child indicated he feels safe at
       home.     Although the treating physician intended to
       discharge the Child, he concurred that removal of the Child
       from the custody of [Parents] was reasonable under the
       circumstances until further investigation could be made.
       The Child was taken into emergency shelter care following
       his discharge from Gettysburg Hospital.

       While undergoing evaluation at Gettysburg Hospital, Agency
       staff consulted with Dr. Lori Frasier, Medical Director at
       UPMC Pinnacle Children’s Resource Center and Professor of
       Pediatrics, Division Chief Child Abuse Pediatrics, at Penn
       State Hershey Medical Center. At Dr. Frasier’s suggestion,
       the Child was taken to the Hershey Medical Center the
       following day for evaluation. [4] Upon presentation on March
       5, 2021, the Child was admitted to the Center. At the time
       of his admission, he weighed approximately 79 pounds with
       the principal diagnosis being malnourishment in the setting
       of neglect. Due to his condition, he remained hospitalized
       through his discharge on March 8, 2021.

          [4]Dr. Frasier expressed concern to the caseworker
          that the Child “might not make it through the
          weekend.”

       During the Child’s stay at the Hershey Medical Center, Dr.
       Frasier and the child abuse team were consulted. Based
       upon her review of medical records and interaction with the
       Child, Dr. Frasier concluded the Child was the subject of
       physical, nutritional, and emotional neglect. She noted the

                                   -5-
J-S28042-22


       Child had grown normally through ten years of age but since
       had stagnated. Among factors influencing Dr. Frasier’s
       opinion was her experience that the average 14-year-old
       was approximately 30 pounds heavier than the Child’s
       current weight. She opined the Child was developmentally
       delayed and immature for his age. Despite the Child
       undergoing a host of medical studies while at the hospital,
       there was no discovered medical condition that would
       impact his normal growth and development. Dr. Frasier also
       revealed that a bone scan of the Child evidenced a non-
       displaced finger fracture on the left hand and an
       approximately one-year-old untreated fracture of the Child’s
       left arm.

       During Dr. Frasier’s discussions with the Child, he confirmed
       that he lived in the basement, and his only access to others
       was through a “baby monitor.” The Child advised that he
       wore a diaper and was required to ask for permission to go
       to the bathroom. He claimed to have been punished for
       “eating Cheerios” that were supposed to be fed to a rabbit
       in the residence. Dr. Frasier opined that the Child was
       coached not to disclose the abusive conditions in his
       home.[5] She described him using the word “time-out” as a
       means of punishment. When she inquired further as to what
       that meant, the Child described it as “gets beat” and being
       struck with a stick. Dr. Frasier observed that his statements
       were corroborated by his behavior as he would seek
       permission from nurses before using the bathroom.
       Interestingly, the Child was taken out of diapers at the
       hospital and displayed no issues with soiling himself.
       Medical records further confirm the Child had no difficulty
       digesting food as he was tolerating a 2,400 calorie per day
       diet without complications.

          [5]Dr. Frasier believed any further immediate contact
          between the Child and [Parents] would be a “grave
          threat to him.”

       The Child was placed in foster care upon his release from
       Hershey Hospital. Although initially he suffered occasional
       incidents of soiling his underwear, he had not had such an
       issue in over two months at the time of the hearing. There
       was no concern about the Child using his waste excretions
       as a means to obtain attention. It was noted that he was

                                   -6-
J-S28042-22


       eating well while in foster care and in fact had gained
       approximately 12 pounds since his placement.

       While under emergency shelter care of the Agency, the Child
       was evaluated by a trauma art therapist, Amanda Evans-
       Freet, at the Adams County Children’s Advocacy Center.
       During the session, the therapist observed the Child re-
       creating his removal from [Parents’] home. He played out
       a reenactment in which he identified himself as a baby lion.
       He placed police cars and ambulances in the play area with
       two other toys that he identified as “bad parents” and used
       a play gun to shoot the “bad parents.” He identified two
       other toys as his foster parents whose residence he liked
       due to its heat and air conditioning.

       During the session, the Child indicated to the therapist he
       would be locked in his bedroom because he was “bad.” He
       further acted out his not having food because other baby
       lions “needed it more.” The therapist opined that the Child
       displayed evidence of coaching because he stated in
       response to questions that it was none of the therapist’s
       business and that he can’t talk about “bad parents.” The
       Child confirmed that when he was punished with “time-out,”
       he was hit with a paddle or a paint stick. Ms. Evans-Freet
       opined that the Child was very immature as, although being
       14 years old, he acted like a seven-year-old.

       In response to Agency evidence, [Parents] presented
       evidence of their attempt to obtain services for the Child as
       early as 2013. [Parents’] initial attempt was to obtain a
       family-based team from York/Adams Mental Health-IDD
       (“MH-IDD”). The effort was unsuccessful, however, as they
       could not acquire approval. In 2014, [Parents] attempted
       to obtain family driven funds from MH-IDD; however, they
       did not qualify for funding as it was only available to the
       “intellectually disabled.” Later in 2014, [Parents] sought an
       intensive case manager from MH-IDD, but the process was
       closed due to lack of follow-through by [Parents] as they
       indicated they would seek services elsewhere. In 2017, an
       effort to obtain residential treatment for the Child was
       unsuccessful as the health insurance carrier indicated the
       Child did not meet criteria for insurance coverage. The
       recommendation to [Parents] for personal hospitalization
       was rejected. Additionally, a recommendation to [Parents]

                                   -7-
J-S28042-22


       for treatment by a provider in York County was rejected by
       them due to distance. The witness from MH-IDD indicated
       she had never met the Child but relied solely on [Mother]
       for information related to his alleged behaviors.

       [Parents] also presented the testimony of psychologist
       Cheryl Walters who conducted a psychological evaluation of
       the Child in 2012. Based on her evaluation, she diagnosed
       the Child with reactive attachment disorder, attention
       deficit/hyperactivity disorder, and mood disorder not
       otherwise specified. The evaluation included observations,
       personal testing of the Child, and a behavioral history
       obtained solely from the adoptive mother.

       Appellants also presented the testimony of the Child’s
       treating psychiatrist, Dr. Earl Bernstine. Dr. Bernstine noted
       that his role as psychiatrist was medication management,
       and he did not provide psychotherapy to the Child. Although
       he claimed to begin working with the Child as early as 2013,
       Dr. Bernstine indicated he never interacted with the Child
       privately but rather had brief observations of him while
       [Mother] was present. Dr. Bernstine noted that he never
       observed behavior concerns in the Child but rather relied
       entirely on [Mother’s] report regarding the Child’s alleged
       history and conduct. The doctor opined he would never
       have recommended isolation for the Child.

       [Parents] next called the Child’s pediatrician as a witness.
       The pediatrician indicated that during annual physicals, he
       did not have any concern over the Child’s height or weight;
       however, he recognized the Child’s last exam was November
       26, 2019 when, at age 12, the Child weighed 83 pounds.
       Despite his lack of concern over the Child’s height and
       weight, the pediatrician acknowledged issuing a prescription
       for PediaSure “years ago.” He noted the prescription ended
       when it was rejected by the insurance company based upon
       a medical review that failed to indicate any medical barrier
       to the Child’s ability to consume and digest solid food. The
       pediatrician also acknowledged there was an ongoing
       prescription for diapers for the Child based upon a history
       provided by [Mother] rather than an independent medical
       examination. He further indicated he never witnessed any
       inappropriate behavior by the Child nor ever interacted with
       the Child unless [Mother] was present. The pediatrician

                                   -8-
J-S28042-22


        acknowledged he was personally unaware of the Child’s
        living conditions.

        [Parents] also called Dr. Steven Garland Gray, a clinical
        neuropsychologist, to discuss the illness of reactive
        attachment disorder. Dr. Gray noted the Child was not his
        patient, he had not evaluated either the Child or his
        treatment records, and he was not making a diagnosis
        regarding the Child. Dr. Gray opined as to the causes,
        symptoms, and potential treatment for reactive attachment
        disorder. During cross-examination, Dr. Gray confirmed
        that he would not recommend the isolation of a child who
        suffers from reactive attachment disorder. He further
        conceded that using fear tactics as a deterrent to behavior
        is not helpful in addressing the needs of a child suffering
        from reactive attachment disorder.       Finally, Dr. Gray
        conceded that poor nutrition is not a common symptom for
        one suffering from reactive attachment disorder.

        Finally, [Parents] testified as to the Child’s history with them
        and their efforts to address their perceived concerns. They
        denied paddling the Child but acknowledged using “push-
        ups” as a punishment based upon information discovered
        during their self-education on reactive attachment disorder.
        Despite their belief that PediaSure was necessary to
        supplement the Child’s nutrition, they acknowledged
        stopping the same once insurance refused to pay for it.
        [Parents] denied locking the Child in his room or forcing him
        to wear diapers. [M]other claimed that the Child was
        “wetting himself” at the age of three and began soiling
        himself “around nine years of age.” [Parents] acknowledged
        the Child resided in his bedroom in an unheated basement
        and was subject to a rule that he could only leave his
        bedroom with another family member.                   They also
        acknowledged that despite the Child’s allergy to cats, they
        permitted a dog, nine cats, a rabbit, and a rooster to reside
        within the home.

(Trial Court Opinion, 5/19/22, 1-8) (some footnotes omitted).

     On January 10, 2022, the Agency filed a motion for a finding of abuse.

The Agency filed a motion for a finding of aggravated circumstances on


                                     -9-
J-S28042-22


January 12, 2022. The court conducted a hearing on these motions on March

8, 2022.2 On March 31, 2022, the court issued an order, docketed April 1,

2022, finding that Child had been the victim of abuse by both Parents.

Specifically, the court found that Parents recklessly caused serious physical

neglect of Child, and that their actions

           endangered the Child’s health; threatened his well-being;
           and impaired his health, development, and functioning
           through failure to provide adequate essentials of life
           including food, shelter, or medical care and by a repeated,
           prolonged, and egregious failure to supervise the Child in a
           manner that is appropriate considering the Child's
           developmental age and abilities.

(Order, 3/31/22, at 1). On April 29, 2022, Parents filed a timely notice of

appeal together with a statement of errors complained of on appeal.

       Parents present the following issue for our review:

           Did the trial court abuse its discretion or [err] as a matter
           of law in determining that the Parents/Appellants are
           perpetrators of child abuse against T.I.M.?

(Parents’ Brief at 4).

       The applicable scope and standard of review for dependency cases is as

follows:


____________________________________________


2 The hearing on March 8, 2021 was not transcribed. Generally, the failure to
request a transcript for a hearing results in waiver of any claims that cannot
be resolved in the absence of the necessary transcript. See Commonwealth
v. Preston, 904 A.2d 1, 7 (Pa.Super.2006) (en banc), appeal denied, 591 Pa.
663, 916 A.2d 632 (2007) (citing Pa.R.A.P. 1911(a)). Here, however, the
record is sufficient based on the evidence contained in the transcribed notes
of testimony for the other hearings to review the trial court’s finding of abuse.
Accordingly, we do not find waiver.

                                          - 10 -
J-S28042-22


         [T]he standard of review in dependency cases requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by the
         record, but does not require the appellate court to accept
         the lower court’s inferences or conclusions of law.
         Accordingly, we review for an abuse of discretion.

In re A.B., 63 A.3d 345, 349 (Pa.Super. 2013) (quoting In re R.J.T., 608 Pa.

9, 26-27, 9 A.3d 1179, 1190 (2010)).

         We accord great weight to this function of the hearing judge
         because [the court] is in the position to observe and rule
         upon the credibility of the witnesses and the parties who
         appear before [the court]. Relying upon [the court’s] unique
         posture, we will not overrule [its] findings if they are
         supported by competent evidence.

In re A.H., 763 A.2d 873, 875 (Pa.Super. 2000). See also In re L.Z., 631

Pa. 343, 360, 111 A.3d 1164, 1174 (2015) (stating that standard of review in

dependency cases requires appellate court to accept trial court’s findings of

fact and credibility determinations if record supports them, but appellate court

is not required to accept trial court’s inferences or conclusions of law).   In

addition, we have observed:

         In dependency proceedings our scope of review is broad....
         Although bound by the facts, we are not bound by the trial
         court’s inferences, deductions, and conclusions therefrom;
         we must exercise our independent judgment in reviewing
         the court’s determination, as opposed to its findings of fact,
         and must order whatever right and justice dictate.

In re C.B., 861 A.2d 287, 294 (Pa.Super. 2004) (citation omitted), appeal

denied, 582 Pa. 692, 871 A.2d 187 (2005).

      Parents contend that the evidence introduced at the hearing does not

support a finding of abuse. They claim that the court erred in relying on the

                                     - 11 -
J-S28042-22


testimony of Dr. Frasier, whose testimony they claim was contradictory, and

ignored the testimony of other medical experts who opined that Parents

diligently strived to meet Child’s unique needs. Specifically, parents claim that

Child’s weight and feeding issues were known by Child’s treating physicians

for years, and those professionals never alleged abuse by Parents. (Parents’

Brief at 25-26). Parents assert that they obtained a prescription for PediaSure

for Child and, after insurance denied the prescription, they asked for a referral

to a nutritionist. (Id. at 26-27). Parents further argue that nothing in the

record supports a finding that they withheld food from Child, and that the

court erroneously relied on a single forensic interview to find otherwise. (Id.

at 32-33).

      Additionally, Parents claim that the trial court erred when it found that

Child was a victim of abuse based on the location of his basement bedroom

and the security arrangements for that room. Parents maintain that Child was

not isolated in the basement; rather, Parents insist that location happened to

be the location of his bedroom where he only spent time in the room while

sleeping or resting. (Id. at 35-37). They contend that the lock on the door

was to keep out cats, whereas the monitors were for Child’s protection.

Parents deny that Child was ever kept from using the bathroom.

      Finally, Parents deny that they knowingly or recklessly failed to secure

mental health services for Child.    They explain that Child has unique and

special needs stemming from early childhood trauma and contend that they


                                     - 12 -
J-S28042-22


have constantly worked with Child’s pediatrician and psychiatrist regarding

these needs. (Id. at 41-42). We disagree.

        Dependency proceedings are governed by the Juvenile Act,3 which

provides that a dependency petition may allege that there are “aggravated

circumstances” relating to an allegedly dependent child.          42 Pa.C.S.A. §

6334(b).     The Act defines “aggravated circumstances” as “[a]ny of the

following circumstances”:

           (1) The child is in the custody of a county agency and either:

              (i) the identity or whereabouts of the parents is
              unknown and cannot be ascertained and the parent
              does not claim the child within three months of the
              date the child was taken into custody; or

              (ii) the identity or whereabouts of the parents is
              known and the parents have failed to maintain
              substantial and continuing contact with the child for a
              period of six months.

           (2) The child or another child of the parent has been the
           victim of physical abuse resulting in serious bodily injury,
           sexual violence or aggravated physical neglect by the
           parent.

           (3) The parent of the child has been convicted of any of the
           following offenses where the victim was a child: [list of
           offenses omitted].

           (4) The attempt, solicitation or conspiracy to commit any of
           the offenses set forth in paragraph (3).

           (5) The parental rights of the parent have been involuntarily
           terminated with respect to a child of the parent.


____________________________________________


3   42 Pa.C.S.A. §§ 6301-6475.

                                          - 13 -
J-S28042-22


          (6) The parent of the child is required to register as a sexual
          offender...or to register with a sexual offender registry in
          another jurisdiction or foreign country.

42 Pa.C.S.A. § 6302.          Aggravated physical neglect is defined as “[a]ny

omission in the care of a child which results in a life-threatening condition or

seriously impairs the child’s functioning.” Id.

        Determinations regarding findings of child abuse are governed by the

Child Protective Services Law (CPSL).4             The CPSL defines “child abuse” to

include “any recent act or failure to act” which causes bodily injury, “any act

or failure to act” which causes or “substantially contribut[es] to serious mental

injury to a child,” “any recent act or failure to act” that creates a “reasonable

likelihood of bodily injury to a child,” “[c]ausing serious physical neglect of a

child,” and “unreasonably restraining or confining a child.” 23 Pa.C.S.A. §§

6303(b.1)(1), (3), (5), (7), (8)(ii). The CPSL defines serious physical neglect

as follows:

          “Serious physical neglect.” Any of the following when
          committed by a perpetrator that endangers a child’s life or
          health, threatens a child’s well-being, causes bodily injury
          or impairs a child’s health, development or functioning:

              (1) A repeated, prolonged or egregious failure to
              supervise a child in a manner that is appropriate
              considering the child’s developmental age and
              abilities.

              (2) The failure to provide a child with adequate
              essentials of life, including food, shelter or medical
              care.
____________________________________________


4   23 Pa.C.S.A. §§ 6301-6387.

                                          - 14 -
J-S28042-22


42 Pa.C.S.A. § 6303(a). A finding of child abuse must be established by clear

and convincing evidence. In re L.Z., supra at 360, 111 A.3d at 1174.

     Instantly, in addressing Parents’ claim, the trial court reasoned:

        This [c]ourt’s findings, as addressed above and supported
        by the evidence, clearly establish [Parents] engaged in
        conduct that intentionally, or at least recklessly, threatened
        the Child’s well-being and impaired his health, development,
        and functioning through a repeated failure to provide
        adequate essentials of life including food, shelter, or medical
        care in a manner appropriate for his developmental age and
        abilities.

        Dr. Frasier credibly opined that the Child suffered nutritional
        and emotional abuse at the hands of [Parents]. Despite
        [Parents’] complaints of some discrepancy in the medical
        testimony of witnesses, Dr. Frasier was unwavering in
        expressing her opinion. Dr. Frasier’s opinion is corroborated
        by undisputed evidence that the Child: (1) lived in semi-
        isolation from other family members in an unheated
        basement bedroom; (2) was significantly underweight for a
        child of equivalent age; (3) was required to wear diapers
        when there was no verifiable medical or psychological
        reason for the same; (4) was specifically advised against,
        and     physically    and    emotionally    deterred     from,
        independently leaving the confines of his bedroom; and (5)
        suffers significant mental health issues which, as recognized
        by [Parents’] own expert, were likely compounded by his
        isolation.

        Dr. Frasier’s opinion is supported by the credible testimony
        of trauma art therapist Amanda Evans-Freet, who opined
        that the Child’s observed behavior suggested [Parents]
        neglected the Child in favor of their natural children.
        Specifically, Ms. Evans-Freet credibly described the Child’s
        depiction of going hungry so other family members could be
        fed. She also expressed concern over the Child’s physical
        treatment in [Parents’] home.

        The foregoing opinions are corroborated by the Child’s
        consistent statements to various people. Those statements
        include allegations of being hit with a stick, being “locked”

                                    - 15 -
J-S28042-22


         in a bedroom, being forced to wear diapers, being punished
         for eating Cheerios intended for the animals, being isolated,
         and being required to ask permission before using the
         bathroom.

         Although the Child has extraordinary needs, the record is
         replete with instances of [Parents’] repeated, prolonged,
         and egregious mistreatment of the Child in light of his
         developmental age and abilities. [Parents] responded to the
         Child’s special needs by isolating the Child in an unheated
         basement room containing little, if any, age-appropriate
         decor or access to activities; placing him in diapers in lieu
         of access to bathroom facilities; subjecting him to discipline;
         and depriving him of sufficient nutritional intake.

         [Parents’] claim throughout this litigation that they were
         repeatedly denied access to requested services is incredible
         and irrelevant to the finding of abuse. While there is no
         doubt as to the Child’s extraordinary needs, the more
         pertinent focus is on [Parents’] response to those needs. It
         is true that [Parents] occasionally sought treatment
         alternatives during the years that the Child was under their
         care. Yet, there is a paucity of information in the record as
         to what treatment actually was provided and the success, if
         any, that resulted. Rather, the record paints a picture of
         recommendations never brought to conclusion as [Parents]
         faulted the alleged unavailability of services or the lack of
         insurance coverage for the same. For instance, throughout
         the litigation, [Parents] highlighted the insurance denial of
         payment for the nutritional supplement PediaSure.
         However, [Parents] were unable to explain why the $ 1,200
         monthly adoption subsidy that they received for the
         adoption of the Child was insufficient to cover the cost of the
         supplement. Rather, they simply discontinued providing a
         health item they previously considered to be critical to the
         Child’s well-being.        [Parents’] attempt to deflect
         responsibility simply ignores the reality that [Parents]
         subjected the Child to terrible mistreatment.

(Trial Court Opinion at 9-11) (footnote omitted).

      We agree with the trial court’s analysis. Here, the Agency presented

clear and convincing evidence that Parents intentionally or at least recklessly

                                     - 16 -
J-S28042-22


engaged in conduct that threatened Child’s well being and impaired his health

through repeated failures to provide the adequate essentials of life. See In

re L.Z., supra. Therefore, we conclude there was no abuse of discretion in

the trial court’s finding of child abuse by Parents’ serious physical neglect of

Child.     See id.; 23 Pa.C.S.A. § 6303.      Parents’ claim merits no relief.

Accordingly, we affirm.

         Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2022




                                     - 17 -